         Case 1:10-cv-11305-GAO Document 25 Filed 07/01/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 10-11305-GAO

                                     DANIEL MOUNTAIN,
                                         Petitioner,

                                                 v.

           STEPHEN KENNEDY, Superintendent of Old Colony Correctional Center,
                                  Respondent.


                                     OPINION AND ORDER
                                          July 1, 2020

O’TOOLE, S.D.J.

       A Massachusetts Superior Court jury convicted the petitioner, Daniel Mountain, of

aggravated kidnapping, assault and battery by means of a dangerous weapon, larceny of a motor

vehicle, burning of a motor vehicle, assault and battery, and larceny over two hundred fifty dollars.

He was sentenced to a maximum term of imprisonment of 38 years. On direct appeal, his

convictions were affirmed by the Massachusetts Appeals Court, Commonwealth v. Mountain, 888

N.E.2d 386 (Mass. App. Ct. 2008), and an application to the Supreme Judicial Court (“SJC”) for

further appellate review was denied. Commonwealth v. Mountain, 896 N.E.2d 630 (Mass. 2008).

A subsequent motion to revise and revoke his sentence was denied by the Superior Court, and the

denial was affirmed by the Appeals Court. Commonwealth v. Mountain, 922 N.E.2d 862 (Mass.

App. Ct. 2010).

       Mountain asserts that he then timely filed an Application for Leave to Obtain Further

Appellate Review (“ALOFAR”) with the Massachusetts Supreme Judicial Court, but there is no

such filing recorded on the SJC docket, something Mountain was aware of at the time. The record

here does not contain any information about what efforts he undertook to pursue that ALOFAR.
         Case 1:10-cv-11305-GAO Document 25 Filed 07/01/20 Page 2 of 5



       Concerned that the one-year statute of limitations under the Antiterrorism and Effective

Death Penalty Act (“AEDPA”) might expire while his effort to obtain further appellate review was

pending, he also filed a petition for habeas relief pursuant to 28 U.S.C. § 2254 with this Court.

Briefly stated, his claims in the petition were that the performance of his trial and appellate counsel

had been constitutionally ineffective in that they failed to advance sentencing arguments that his

mental health issues warranted a lower sentence than what was actually imposed. He then filed a

motion to stay the habeas proceedings here until the Massachusetts Supreme Judicial Court ruled

on his purported ALOFAR, which this Court granted. See Rhines v. Weber, 544 U.S. 269 (2005)

(approving of “stay and abeyance” of habeas petition to permit exhaustion of state court remedies).

This Court also appointed counsel for Mountain in this case.

       In 2015, Mountain filed a motion for a new trial or reduction in sentence with the Superior

Court. That court’s denial of the motion was subsequently affirmed by the Appeals Court, and this

second ALOFAR was thereafter denied by the SJC.

       In September 2018, Mountain moved through counsel to amend his habeas petition to add

a claim that his trial counsel had been constitutionally ineffective not only for failing to make an

available sentencing argument, but also for failing to raise a defense at trial based on his claimed

mental illness. The respondent opposed the motion and moved to lift the stay and to dismiss

Mountain’s petition.

       Mountain argues that his proposed amendment is timely because it “relates back” to the

original petition filed in 2010. Federal Rule of Civil Procedure 15(c) allows otherwise untimely

amendments to a pleading to relate back to the date when the original pleading was filed if the

claim asserted in the amended pleading “arose out of the conduct, transaction, or occurrence set

forth or attempted to be set forth in the original pleading.” Turner v. United States, 699 F.3d 578,



                                                  2
          Case 1:10-cv-11305-GAO Document 25 Filed 07/01/20 Page 3 of 5



585 (1st Cir. 2012) (quoting United States v. Ciampi, 419 F.3d 20, 23 (1st Cir. 2005)). A claim

does not relate back if it depends upon events “which are separate both in time and type from the

events upon which the original claims depended.” Ciampi, 419 F.3d at 24. “The relation back

provision in habeas petitions is strictly construed.” Turner, 699 F.3d at 585.

        Although Mountain claims that his proposed amendment arises from the same core facts

as the original claim, in substance it is both temporally and substantively distinct. Mountain’s

original claim focused on both trial and appellate counsels’ arguments at his postconviction

sentencing hearing and his later sentencing appeal. He did not make any claim about

ineffectiveness at his trial itself. In fact, he made clear in his petition as originally filed that he was

making claims only about the sentencing arguments. In his petition he says:

        Petitioner is not challenging the conviction, but rather, the fact that the length of
        sentence w/o the Court having considered his mental health records violates his 8th
        Amendment rights against cruel and unusual punishment and his 6th Amendment
        rights to a fair trial.

(Pet. under 28 U.S.C. §2254 for Writ of Habeas Corpus at 7 (dkt. no. 1).) As the respondent points

out, he repeated the distinction between the sentencing arguments and the trial itself. (See Mem.

Opp. Pet’r’s Mot. Leave Amend Pet. Habeas Corpus & Supp. Resp’t’s Mot. Lift Stay & Dismiss

Pet. at 5–6 (dkt. no. 22).)

        His proposed amendment seeks to broaden the scope of his original claim by asserting that

his trial counsel was ineffective at trial by failing to present a mental health defense. That is a claim

he took care to explain was not included in the original petition. Because this claim shifts focus

from sentencing arguments to trial strategy, it is distinct in both “time and type” from the events

upon which Mountain’s original claims depended, and under the standard for amendment




                                                    3
         Case 1:10-cv-11305-GAO Document 25 Filed 07/01/20 Page 4 of 5



discussed above, it cannot be said to “relate back” to the original claims under Rule 15(c). The

motion to amend is therefore DENIED.

       The respondent has moved to lift the stay in this action and dismiss Mountain’s habeas

petition for failure to exhaust state court remedies. Mountain does not oppose lifting the stay, and

there is no longer good cause to maintain it.

       Under AEDPA, state prisoners must “‘exhaust[] the remedies available in the courts of the

State’ before seeking relief on a given claim in federal court.” Jaynes v. Mitchell, 824 F.3d 187,

192 (1st Cir. 2016) (quoting 28 U.S.C. § 2254(b)(1)(A)); see Kholi v. Wall, 582 F.3d 147, 154 (1st

Cir. 2009) (“The exhaustion requirement gives state courts the initial opportunity to correct errors

otherwise cognizable in federal habeas proceedings.”). In order to satisfy the exhaustion

requirement, a petitioner must “fairly and recognizably” present his claim in each appropriate state

court. See Adelson v. DiPaola, 131 F.3d 259, 262 (1st Cir.1997); Baldwin v. Reese, 541 U.S. 27,

29 (2004). Where, as here, “a state’s highest court offers discretionary review, a petitioner must

present that court with the opportunity to review the federal claim to have exhausted available state

remedies.” Josselyn v. Dennehy, 475 F.3d 1, 3 (1st Cir. 2007). Accordingly, in Massachusetts, if

a claim is not presented to the SJC in an ALOFAR, that claim has not been sufficiently exhausted

and may not be presented in a federal habeas petition. Clements v. Maloney, 485 F.3d 158, 168

(1st Cir. 2007). The record as it stands indicates that the SJC never considered Mountain’s first

ALOFAR. No such document is recorded on the SJC docket. It appears from the record in this

case that Mountain was aware that his purported ALOFAR had not been docketed. It was his

responsibility to see that it was properly received by the SJC and docketed. This Court stayed this




                                                 4
         Case 1:10-cv-11305-GAO Document 25 Filed 07/01/20 Page 5 of 5



action so that he might properly exhaust his claims, but so far as it appears, that never happened.

The claims in the petition therefore being unexhausted, the respondent’s motion to dismiss the

petition is GRANTED.

       It is SO ORDERED.

                                                            /s/ George A. O’Toole, Jr.
                                                            Senior United States District Judge




                                                5
